Case 1:18-cr-00068-JMS-WRP Document 233 Filed 08/19/20 Page 1 of 2 PageID #:
                                  2395
                                       U.S. Department of Justice       LETTER
                                          WILLIAM P. BARR
                                         Attorney General

                                         ROBERTS. BREWER, JR.
                                          United States Attorney

                                         Michael G. TVheat                  Joseph Orabona
                                         (619) 546-8437                    (619) 546-7951
                                         Janaki S. Gandhi                  Colin M McDonald
                                         (619) 546-8817                    (619) 546-9144
                                         Special Attorneys to the Attorney General
  San Dwgo County Office
  Federal OffU:e Building
  880 Front Street, Room 6293
  SanDwgo, Califomi,a 92101-8893




                                        August 12, 2020
 Via U.S. Mail and Email

 Honorable J. Michael Seabright
 United States District Court
 District of Hawaii
 300 Ala Moana Blvd C-338
 Honolulu, HI 96850

 Re:     United States v. KEALOHA et al (l, 2, 3, & 4), Case No. CR 17-0582-JMS
         United States v. KEALOHA et al (l & 2), Case No. CR 18-0068-JMS
         United States v. PUANAet al (2), Case No. CR 19-0015-JMS

 Dear Judge Seabright:

      During a hearing on August 6, 2020, the Court requested that the parties
meet and confer regarding proposed sentencing dates in the above referenced
cases. On Tuesday, August 11, 2020, the parties communicated by email and
phone, and after conferring with your courtroom manager and considering the
Court's prior sentencing order, agreed they could be available and prepared for
sentencing as follows:
Case 1:18-cr-00068-JMS-WRP Document 233 Filed 08/19/20 Page 2 of 2   PageID #:
                                  2396

 Letter to the Court
 CR 17-0582-JMS, CR 18-0068-JMS,
 and CR 19-0015-JMS
 August 13, 2020
 Page 2of 2



      Katherine P. Kealoha: Tuesday, November 3, 2020, in the morning;

      Louis M. Kealoha:     Tuesday, November 3, 2020, in the afternoon;

      Derek W. Hahn:        Wednesday, November4, 2020, in the morning;

      Minh Hung Nguyen:     Wednesday, November4, 2020, in the afternoon.


                                       Very truly yours,

                                       WILLIAM P. BARR
                                       Attorney General
                                       ROBERTS. BREWER, JR.
                                       United States Attorney
                                        ~ff!            6)f£at
                                       MICHAEL G. WHEAT
                                       JOSEPH J.M. ORABONA
                                       JANAK! S. GANDHI
                                       COLIN M. MCDONALD
                                       Special Attorneys




cc:    Gary G. Singh, Esquire (gary@garysinghlaw.com)
       Rustam A. Barbee, Esquire (rustam@honoluluatt orney.com)
       Birney B. Bervar, Esquire (bbb@bervar-jones.com)
       Randall K. Hironaka, Esquire (randy@808-law.com)
       [via email]
